           Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 1 of 32



 1 PAUL ALAN LEVY
   (pro hac vice)
 2 PUBLIC CITIZEN LITIGATION GROUP
   1600 20th Street NW
 3
   Washington, D.C. 20009
 4 Telephone: (202) 588-7725
   plevy@citizen.org
 5
   PHILLIP R. MALONE
 6 California Bar No. 163969
   JUELSGAARD INTELLECTUAL PROPERTY
 7
    AND INNOVATION CLINIC
 8 Mills Legal Clinic at Stanford Law School
   Crown Quadrangle, 559 Nathan Abbott Way
 9 Stanford, California 94305-8610
   Telephone: (650) 724-1900
10 Facsimile: (650) 725-0253
11 pmalone@stanford.edu

12 Attorneys for Mockingbird Foundation, Inc.,
   Plaintiff
13
                             UNITED STATES DISTRICT COURT
14                        NORTHERN DISTRICT OF CALIFORNIA
15                                  (San Francisco Division)

16 THE MOCKINGBIRD FOUNDATION, INC.,                     )
                                                         )
17                         Plaintiff,                    )       Civil Action No. 3:19-cv-05671-RS
                                                         )
18          v.                                           )       FIRST AMENDED COMPLAINT
19                                                       )       FOR DECLARATORY RELIEF
     QUANG-TUAN LUONG,                                   )
20                                                       )
                           Defendant.                    )
21
     NATURE OF THE ACTION
22
            1. This action for declaratory relief is brought against defendant Quang-Tuan Luong. In
23
     2004, defendant took a photograph of mountains in Grand Teton National Park; he placed the
24
     photograph on his photography studio’s web site, terragalleria.com.
25
            2. In 2016, a user of a discussion forum maintained at Phish.net by plaintiff, The
26
     Mockingbird Foundation, Inc., posted a deeplink to the Grand Teton photograph as it appeared on
27
     www.terragalleria.com.
28

                         FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF -- Case No. 3:19-cv-05671
           Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 2 of 32



 1          3. Beginning in March, 2019, counsel for defendant sent plaintiff several demand letters
 2 accusing plaintiff of copyright infringement, threatening to sue plaintiff for such infringement, and
 3 demanding that plaintiff pay thousands of dollars to avoid having such a lawsuit filed. In July,
 4 2019, defendant’s counsel sent plaintiff’s executive director a draft complaint that counsel said
 5 would be filed against the executive director personally if plaintiff did not pay.
 6          4. Plaintiff was not aware of the posting until it received complaints from counsel for
 7 defendant in 2019. After the demand letter alerted plaintiff to the posting, it removed the link to the
 8 photograph from its forum, and also explained to defendant’s counsel that it had been a third-party
 9 Phish.net forum user who posted the Terra Galleries link on the forum, without the plaintiff’s
10 knowledge or involvement, and hence plaintiff was not liable for copyright infringement.
11          5. Despite this, defendant persisted in his claim that plaintiff has infringed defendant’s

12 copyright and in his demands for payment, repeatedly threatening to file suit if payments were not
13 made promptly.
14          6. Accordingly, plaintiff now asks the Court for a judgment declaring that it is not liable for
15 copyright infringement.
16 PARTIES
17          7. Plaintiff The Mockingbird Foundation, Inc., is a non-profit corporation based in

18 California.
19          8. Defendant Quang-Tuan Luong is a photographer who lives in San Jose, California.
20 JURISDICTION AND VENUE
21          9. A definite, substantial and concrete controversy exists within this Court’s jurisdiction
22 between the parties concerning plaintiff’s and defendant’s rights under the United States Copyright
23 Act of 1976, 17 U.S.C. § 101 et seq. (the “Copyright Act”). Defendant, through counsel, has
24 expressed an intention to commence litigation against plaintiff over plaintiff’s alleged infringement
25 of the copyright in one of defendant’s photographs.
26          10. This is an action for declaratory judgment arising under the Copyright Act and the
27 Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Thus, this Court has original jurisdiction
28 over the subject matter of this action pursuant to 28 U.S.C. §§ 1331 and 1338.
                                             2                                                 .
                        FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF -- Case No. 3:19-cv-05671
           Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 3 of 32



 1          11. This Court has personal jurisdiction over the defendant because he lives in San Jose,
 2 California; because he used a California lawyer to send demand letters to plaintiff, threatening to sue
 3 it for copyright infringement; and because he demanded that plaintiff enter into a settlement
 4 agreement designating California law as the governing law and courts in California as the required
 5 forum for any disputes.
 6          12. Venue is proper in this Court under 28 U.S.C. § 1391 because defendant lives in this
 7 district and because a substantial part of the events giving rise to the cause of action — namely, the
 8 alleged infringement of defendant’s copyright — occurred in this district, pursuant to 28 U.S.C.
 9 § 1391(b)(2).
10 FACTUAL BACKGROUND
11          13. Plaintiff The Mockingbird Foundation, Inc., is a non-profit corporation, staffed entirely

12 by volunteers and based at the home of its executive director in Moorpark, California. It was
13 founded in 1996 by fans of the band Phish to raise funds through various Phish-related projects to
14 benefit music education programs for children and young adults nationwide. In addition to its own
15 web site at www.mbird.org/, it operates a web site at Phish.net, which is devoted to compiling and
16 preserving information about Phish’s music and history; it also includes a forum for Phish fans to
17 discuss music and other topics, at forum.phish.net.

18          14. The discussion forum is organized into many separate threads, each of which contains
19 multiple posts by users of the Phish.net web site. At the close of August 2019, there were nearly
20 180,000 separate discussion threads on the forum, comprised of over 4.3 million individual posts,
21 from over 16,000 users.
22          15. In 2017, a forum user who was considering a move to Idaho started a new thread asking
23 about whether that was a good place to live. A forum user who lived in Idaho responded by
24 mentioning various parks in or near Idaho, including the Grand Teton National Park, and by
25 providing deeplinks to photographs of those parks. Among the photographs to which one deeplink
26 pointed was a photograph taken by defendant Luong; the deeplink was to the photograph as it
27 appears on Luong’s own Terra Galleria web site.
28
                                             3                                                 .
                        FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF -- Case No. 3:19-cv-05671
           Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 4 of 32



 1          16. A deeplink is a hyperlink to another web site, not affiliated with Phish.net or its forum,
 2 where defendant’s photographs are displayed. The link allows viewers of the forum to see the
 3 photograph within the forum by “pulling” the image directly from the non-Phish.net server where it
 4 is hosted so that it is displayed to the viewers’ personal devices. Hence, the embedded hyperlink,
 5 posted in 2017, allowed viewers of the discussion to see the Grand Teton photograph on their own
 6 personal devices; no copy of the defendant’s photograph was ever posted, hosted, or maintained on
 7 the server for the Phish.net forum.
 8          17. Plaintiff did not post this link, and it was unaware both of the link and of this particular
 9 discussion until defendant’s counsel wrote to it in 2019 about the photograph.
10          18. Plaintiff did not encourage or participate in any way in the placement of the hyperlink to
11 defendant’s photograph in the discussion thread, and has derived no financial benefit from the

12 posting.
13          19. On information and belief, the Grand Teton photograph was taken by Quang-Tuan
14 Luong in 2004.
15          20. On information and belief, Luong authorized the placement of the Grand Teton
16 photograph on the Terra Galleria web site.
17          21. Simple technical measures enable the owner of a web site to prevent Internet users from

18 seeing content posted on that web site via a deeplink on other web sites. However, Luong did not
19 employ such measures to prevent the deeplinking of the Grand Teton photograph.
20 DEFENDANT’S ACTS COMPRISING ACTUAL CONTROVERSY
21          22. By letters dated March 21, 2019, and May 7, 2019, and an email dated April 8, 2019,
22 referring to a letter dated April 1, 2019 (which plaintiff has never received), defendant’s attorney
23 Mathew Higbee contended that plaintiff was infringing defendant’s copyright because the Grand
24 Teton photograph had been “identified on PHISH.NET website(s) [sic],” and demanded payment of
25 $2,500. The March and May letters did not specify any license fee that defendant typically charges
26 for the photograph or his other works. The letters demanded that plaintiff contact Mr. Higbee’s firm
27 to negotiate an alternative settlement, but warned that unless plaintiff “cooperat[ed]” by either
28 paying the demanded amount or putting forward a counteroffer, “our only option is to litigate the
                                              4                                                 .
                         FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF -- Case No. 3:19-cv-05671
           Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 5 of 32



 1 matter, which we frequenlty [sic] do, so please do not make the mistake of ignoring this.” The letter
 2 further warned that in the event of litigation, defendant “will ask for the maximum justifiable
 3 damages,” that “the demand amount will likely quadruple or more,” and that plaintiff “will likely
 4 also have to pay attorneys [sic] fees.” The letters are attached as Exhibit A.
 5          23. Accompanying the March 21, 2019, letter was a draft settlement agreement that included
 6 a California forum selection clause and a California choice of law provision. The draft agreement is
 7 attached as Exhibit B.
 8          24. By email dated April 8, 2019, plaintiff’s executive director wrote to Mr. Higbee, telling
 9 him that the site Phish.net was operated by plaintiff, that the post containing the link to the image
10 had been posted by a forum user and not by plaintiff, without the plaintiff’s knowledge or
11 involvement, and that plaintiff was represented by counsel, whose email addresses were provided in

12 the email.
13          25. Despite the fact that plaintiff had notified him that it was represented by counsel,
14 defendant’s counsel sent the second letter on this subject, dated May 7, 2019, directly to plaintiff.
15          26. After receiving the May 7 letter, plaintiff removed the deeplink to defendant’s Grand
16 Teton photograph from the discussion on the forum.
17          27. However, in the ensuing days, an employee of the Higbee law firm sent several emails

18 directly to plaintiff’s executive director, demanding payment and threatening to refer the matter to
19 her firm’s litigation team.
20          28. By a May 13, 2019, letter from its counsel, plaintiff notified the Higbee firm that it
21 operates the Phish.net site and had removed the deeplink to the image. Plaintiff further explained
22 that the photo was not on the Phish.net web site, but rather that a member of the Phish.net forum had
23 placed a deeplink to the photo on Luong’s own web site.
24          29. On July 7, 2019, despite the fact that plaintiff had already replied through counsel,
25 defendant’s counsel Mathew Higbee, the principal attorney in the Higbee firm, wrote a third letter
26 directly to Mockingbird’s executive director, threatening to file suit against him personally, and
27 attaching a draft complaint to be filed in the Central District of California. A copy of that letter and
28 draft complaint is attached as Exhibit C.
                                              5                                                 .
                         FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF -- Case No. 3:19-cv-05671
           Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 6 of 32



 1          30. Prior to the filing of plaintiff’s initial complaint in this case on September 9, 2019,
 2 defendant had not withdrawn his threat to sue for copyright infringement. Only after this litigation
 3 commenced, first in an October 21, 2019, phone call, and then in a November 1, 2019, email to
 4 plaintiff’s counsel, did defendant’s counsel assert that his client had decided to “close” the claim
 5 against plaintiff for this particular Grand Teton photograph sometime after July 10, 2019. However,
 6 neither defendant or defendant’s counsel provided any notice to plaintiff prior to October 21 of this
 7 alleged decision not to proceed with litigation.
 8          31. In the November 1 email, defendant’s counsel offered a license for the use of the specific
 9 photograph subject to deeplinks on Mockingbird Foundation’s forum, as described above. However,
10 defendant’s counsel also advised that defendant believes he has a valid claim for infringement
11 against the plaintiff whenever a deeplink to one of defendant’s photographs appears on a forum that

12 plaintiff hosts, and that such a claim can be made whenever such a deeplink occurs in the future.
13          32. On information and belief, the Higbee firm uses image search software to scour the
14 Internet for photographs taken by its various clients, seeking to identify targets for demand letters.
15 Plaintiff does not know and has no way of knowing whether any of the millions of user posts to the
16 Phish.net forum contain links to any of defendant’s photographs. Plaintiff also has no way of
17 knowing if or when counsel for defendant will send it additional demands and litigation threats

18 regarding posts on the forum that might include links to any of defendants’ photographs.
19          33. Plaintiff believes that any deeplinks that Phish.net users include in posts to the
20 discussion site do not violate defendant’s copyright, and in any case would not constitute
21 infringement for which plaintiff would be responsible, and plaintiff desires to continue to allow
22 forum users to use deeplinks to images related to their posts. However, given defendant’s threats of
23 litigation seeking damages, even after plaintiff removed the deeplink to defendant’s photograph
24 posted by a Phish.net forum user, plaintiff is compelled to bring this action to obtain a judicial
25 declaration of non-infringement.
26 CAUSE OF ACTION
27          34. A justiciable and actual controversy exists by way of defendant’s credible threat of
28 litigation seeking damages from the plaintiff.
                                              6                                                 .
                         FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF -- Case No. 3:19-cv-05671
            Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 7 of 32



 1          35. Plaintiff is entitled to declaratory judgment that it is not infringing, has not infringed, and
 2 is not liable for infringing any valid copyright owned by defendant based on forum users posting
 3 deeplinks to the Phish.net discussion forum to any of defendants’ photographs.
 4 PRAYER FOR RELIEF
 5 WHEREFORE, plaintiff prays for relief against defendant as follows:
 6          A. Declare that the posting (or restoration thereof) to plaintiff’s discussion forum of a
 7 deeplink to other web sites where any of defendants’ photographs are displayed, which enables users
 8 of the discussion forum to view the photographs, was not and would not be copyright infringement;
 9          B. Declare that the forum users’ posting (or restoration thereof) of deeplinks to other web
10 sites where any of defendants’ photographs are displayed was not and would not be infringement for
11 which plaintiff is legally liable in the absence of plaintiff’s volitional acts or direct financial benefit

12 from the alleged infringement;
13          C. Award plaintiff’s costs and attorney’s fees against defendant as allowed by law; and
14          D. Grant such other or further relief as allowed by law and the Court deems appropriate.
15
     DATED: November 11, 2019                       PUBLIC CITIZEN LITIGATION GROUP
16                                                  1600 20th Street NW
                                                    Washington, D.C. 20009
17

18                                                  By:      /s/ Paul Alan Levy_______
                                                            (pro hac vice)
19                                                          Telephone: (202) 588-7725
                                                            plevy@citizen.org
20
21
                                                    JUELSGAARD INTELLECTUAL PROPERTY AND
22                                                  INNOVATION CLINIC
                                                    Mills Legal Clinic at Stanford Law School
23                                                  Crown Quadrangle, 559 Nathan Abbott Way
                                                    Stanford, California 94305-8610
24
25                                                  By:     /s/ Phillip R. Malone_____
                                                            California Bar No. 163969
26
                                                            Telephone: (650) 724-1900
27                                                          Facsimile: (650) 725-0253
                                                            pmalone@stanford.edu
28
                                               7                                                 .
                          FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF -- Case No. 3:19-cv-05671
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 8 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 9 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 10 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 11 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 12 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 13 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 14 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 15 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 16 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 17 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 18 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 19 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 20 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 21 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 22 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 23 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 24 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 25 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 26 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 27 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 28 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 29 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 30 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 31 of 32
Case 3:19-cv-05671-RS Document 12 Filed 11/11/19 Page 32 of 32
